                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

CHARLES PRESCOTT, on behalf of
himself and all others similarly situated         )
                               Plaintiff,         )
                                                  )
v.                                                )
                                                  )
MORGREEN SOLAR SOLUTIONS,                         )
LLC; DARRIN GREEN; VAUGHN                         )
INDUSTRIES, LLC,                                  )
                               Defendants         )
                                                  )   DEFAULT JUDGMENT
VAUGHN INDUSTRIES, LLC,                           )
                               Counter Claimant,  )   No. 5:17-CV-365-FL
                                                  )
v.                                                )
                                                  )
CHARLES PRESCOTT, on behalf of himself and )
all others similarly situated,                    )
                               Counter Defendant )
                                                  )
VAUGHN INDUSTRIES, LLC,                           )
                               Cross-Claimant,    )
                                                  )
v.                                                )
                                                  )
MORGREEN SOLAR SOLUTIONS, LLC;                    )
DARRIN GREEN,                                     )
                               Cross-Defendants   )
                                                  )
MORGREEN SOLAR SOLUTIONS, LLC;                    )
DARRIN GREEN,                                     )
                               Counter Claimants, )
                                                  )
v.                                                )
                                                  )
CHARLES PRESCOTT, on behalf of himself and )
all others similarly situated,                    )
                               Counter Defendant. )
                                                  )
Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
plaintiff’s motion for entry of default judgment and cross-claimant Vaughn Industries, LLC’s
motion for entry of default judgment, argued at hearing March 27, 2019.

IT IS ORDERED, ADJUDGED AND DECREED, in accordance with the court’s order
entered on March 29, 2019, the court grants plaintiff’s motion for entry of default judgment and
grants cross-claimant Vaughn’s motion for entry of default judgment.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the court AWARDS
plaintiffs $257,613.60 in damages and attorneys’ fees from MorGreen defendants
and AWARDS cross-claimant Vaughn $191,363.50 in damages and attorneys’ fees from
MorGreen defendants.

This Judgment Filed and Entered on March 29, 2019, and Copies To:
Gilda Hernandez (via CM/ECF Notice of Electronic Filing)
David Eugene Dean (via CM/ECF Notice of Electronic Filing)
Kerry Shad / Patrick D. Lawler (via CM/ECF Notice of Electronic Filing)

March 29, 2019                       PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
